Citation Nr: 1145304	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left inguinal hernia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied the Veteran's claim for service connection for a left inguinal hernia.

This case was previously before the Board in May 2011, when it remanded the Veteran's claim of entitlement to service connection for a left inguinal hernia to obtain additional medical records and to provide the Veteran with an additional VA examination.  The record was supplemented with additional VA medical treatment records, and the Veteran was afforded an additional VA examination in June 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran provided testimony at a hearing before the undersigned in February 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has residuals of a left inguinal hernia that are related to active military service.



CONCLUSION OF LAW

Residuals of a left inguinal hernia were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

	a) 	Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	b) 	Notice

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the January 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.




	c) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include treatment records from the VA Medical Center in Dallas, Texas and the University of Texas Health Center.  The Veteran was provided with a VA examination in June 2011.  The June 2011 examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the June 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran or his representative has contended otherwise.  

Pursuant to the Veteran's request for a hearing on his VA Form 9, substantive appeal, he presented testimony at a Board hearing before the undersigned in February 2011.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has a left inguinal hernia that is related to his military service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  
The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R.    § 3.304(b) (2011).  The term "noted" denotes only such conditions as are recorded in examination reports; a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2011).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In the instant case, the Veteran, in his 1965 service entrance examination, noted the presence of a "rupture," which, the Veteran clarified in his February 2011 hearing before the undersigned, was a reference to a hernia that pre-existed service.   Contrary to the Veteran's reported history, however, a clinical examination conducted at service induction in October 1965 noted that the Veteran's abdomen and viscera (including hernia) were "normal."  As normal findings were demonstrated on examination for enlistment into service, the presumption of soundness on induction attaches.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R.   § 3.304(b) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Moreover, the presumption of soundness has not been rebutted by clear and unmistakable evidence.  In this regard, the Board notes that based on the evidence cited herein there is insufficient medical evidence indicating that a disability preexisted the Veteran's period of service. 

With the Veteran presumed to be in sound condition at induction, the Board's analysis will turn to whether the Veteran suffers from residuals of a left inguinal hernia as a result of active duty military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the Veteran's left inguinal hernia was repaired in April 2008.  The Veteran's June 2011 examination report indicated that the Veteran no longer had a hernia, nor did he have residuals of any neoplasm or tuberculosis peritonitis.  The examiner, however, noted that the Veteran had scar residuals from the April 2008 repair of his left inguinal hernia.  The examiner noted that the Veteran's scars were not painful, involved no breakdown of the skin, and were superficial without underlying soft tissue loss.  Resolving all doubt in favor of the Veteran, the Board finds that the first Hickson element, medical evidence of a current disability, is satisfied.

With respect to the second Hickson element, in-service disease or injury, the Veteran contends that running, carrying, and lifting during basic training caused his hernia to extend during service.  With respect to disease, the Veteran stated in his February 2011 hearing before the undersigned that he was diagnosed with an inguinal hernia before his active duty military service and the stress of active duty military service aggravated his inguinal hernia.  The Veteran, in his 1965 service entrance examination, noted the presence of a "rupture," which, the Veteran clarified in his hearing before the undersigned, was a reference to his pre-existing hernia.  While there is no evidence of treatment for or diagnoses with a left inguinal hernia in service, the Veteran is competent to give evidence regarding what he experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The second Hickson element is accordingly met as to the Veteran's claim for service connection for a left inguinal hernia.  

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the instant case, there is one medical nexus opinion of record.  Pursuant to the Board's May 2011 remand, the Veteran was provided with a VA examination in June 2011.  The examiner reviewed the Veteran's claims file, recorded his medical history, and physically examined the Veteran.  As noted above, the examiner found that the Veteran did not currently have a hernia, nor did the Veteran suffer from residuals of any neoplasm or tuberculosis peritonitis.  The examiner opined that it was less likely than not that the Veteran's left inguinal hernia was etiologically related to service because there was no mention of such an issue in the Veteran's service treatment records, nor was there any other documentation in the Veteran's claims file supporting such a relationship.  Indeed, the Veteran's October 1967 separation examination notes the presence only of a right inguinal hernia, and it does not mention the presence of a left inguinal hernia.

Further, the Veteran, in his February 2011 hearing before the undersigned, stated that no doctor had ever found a nexus between the Veteran's military service and his left hernia.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A.      § 5107(a) (West 2002) (noting it is a veteran's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that he has a left inguinal hernia disability that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived inguinal hernia experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a left inguinal hernia disability has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Specifically, the Veteran stated to a VA clinician in April 2011 that his left inguinal hernia was worsened by his physical duties during active duty service.  In June 2011, the Veteran alleged that for years following active duty service, he "dealt with the pain and discomfort" of his left inguinal hernia and "developed protective measures" to keep the hernia from strangulating. 

Despite the Veteran's assertions, the objective evidence of record is against a finding of continuity of symptomatology since service.  Indeed, the Veteran did not seek medical treatment for a left inguinal hernia until 2008, approximately 41 years after separation from active duty military service.  Such a finding is inconsistent with a continuity of symptomatology that the Veteran alleged.  In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's alleged hernia disability and his active duty military service, and finds that the third Hickson element has not been met.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for residuals of a left inguinal hernia is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


